DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-19, 23 and 24 are currently pending.

Claim Rejections - 35 USC § 112
Claim 1-4, 6, 8-13 and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has now been amended to state that the thermally-conductive EMI absorber includes at least 6 to 44 volume percent of alumina, at least 8 to 38 volume percent of the carbonyl iron powder, and at least 21 to 27 volume percent of the silicon carbide. Due to the wording “at least” before each of these ranges it is 
Claims 2-4, 6, 8-13 and 23 all depend from claim 1 and thus, are also rendered indefinite.
Regarding claim 2, this claim now contains a limitation of a specific volume percent (22 volume percent) of the silica carbide, but also claims that the silicon carbide is present in a predetermined amount to synergistically enhance both thermal conductivity and EMI absorption. It is unclear is this predetermined amount is the same as the 22 volume percent or if the claim includes two different content choices for the silicon carbide. 

Claim Rejections - 35 USC § 103
Claims 1-4, 6-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2008/0012103) in view of Fujiki et al. (US 2004/0054029) and for the claimed gap pad embodiment in view of Bunyan et al. (US 2007/0230131) and in view of evidence provided by the Oxford English Dictionary - synergy definition and in view of evidence provided by Gutmann et al. (Sintered Silicon Carbide: A New Ceramic Vessel Material for Microwave Chemistry in Single-Mode Reactors) and for the claimed putty embodiment in view of evidence provided by the Oxford English Dictionary – putty definition.
Regarding claims 1, 3, 7, 8 and 10, Foster (Paragraph 9) teaches a gap filling material for the absorption of electromagnetic radiation (EMI absorber). The gap filling 
Foster does not teach a specific ferrite to use. 
Fujiki (Paragraphs 28 and 33) teaches that Mn-Zn ferrites are usable ferrites for use as an electromagnetic wave absorbing filler. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Mn-Zn ferrite of Fujiki, as the ferrite of Foster, in order to have a specific ferrite that is taught as usable for electromagnetic wave absorption.
The EMI absorbing magnetic filler of Foster can be in the form of flakes (Paragraph 30). The EMI absorbing filler can also include carbonyl iron (Paragraph 24) in powder form (Paragraph 22). The thermally conductive filler can also include aluminum oxide (alumina) (Paragraph 27).
Foster, using the specific ferrite of Fujiki, teaches a thermally conductive EMI absorber comprising the claimed components loaded in a silicone elastomer matrix.
Foster does not specifically disclose how much of the components to use. 
Fujiki (Paragraph 36) teaches adjusting the amount of electromagnetic wave absorbing fillers to include enough of the filler to impart sufficient electromagnetic wave absorption to the composition, while not adding so much filler that it is difficult to form the composition into a sheet. Fujiki (Paragraph 41) further teaches adjusting the amount 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of the various fillers of Foster as a matter of routine experimentation, in order to ensure that the composition has sufficient electromagnetic wave absorption and sufficient heat conducting ability, while not detracting for the sheet formability of the composition.
The gap filling material of Foster can be in the form of a tape or adhesive with a pressure sensitive silicone adhesive resin (Paragraphs 26-28) or silicone elastomer that fills the gap when pressure is applied (Paragraphs 20 and 18). The instant Specification does not define the terminology “putty”. As evidenced by the Oxford English Dictionary – putty definition, putty as used in the instant application cannot be plasterer’s putty (definition 1), jeweler’s putty (definition 2) or glazier’s putty (definition 3), since it must be formed form a silicone elastomer. So the more general definition 5 is being used which states any of various materials resembling putty (especially glazier’s putty) and usually having similar uses, but of different composition. Silicone elastomer or silicone pressure sensitive adhesive would have the ability to be used in a manner such as glazier’s putty, and thus, can be considered to be a putty. 
Alternately, the tape of Foster can be considered to be a pad, barring evidence of any difference between these structures. The material of Foster is not required to phase change to perform this function and there is no heating disclosed as being required to perform the gap filling, only pressure. Thus, the EMI absorber would be configured to adjust for gaps by deflecting at room temperature. 

Also, Bunyan (Paragraphs 10, 14 and 28-29) explains how such tapes are used to fill gaps. Bunyan (Paragraph 29) teaches that such gaps can have a thickness between 0.25 to 3.0 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the tape of Foster, to the gap thickness values disclosed by Bunyan, in order to fill the gap in use.
As evidenced by the Oxford English Dictionary - synergy definition, the broad meaning of the term (see definition 1) can just mean joint action or cooperation. The instant Specification does not define the terminology “synergistically”, and the Examples do not show the behavior or each component individually and then their combination providing some type of increase greater than their individual effect to meet the definition 2b. Thus, the broader definition will be used. As evidenced by Gutmann et al. (Sintered Silicon Carbide: A New Ceramic Vessel Material for Microwave Chemistry in Single-Mode Reactors), silicon carbide has both high microwave (a type of electromagnetic wave) absorptivity and high thermal conductivity (Abstract and Page 12183). Given that silicon carbide has both electromagnetic wave absorptivity and thermal conductivity, it will act jointly with the other thermally conductive and electromagnetic absorption particles to enhance both thermal conductivity and electromagnetic absorption.
Predetermining the amount of silicon carbide is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though 
Regarding claim 2, given that silicon carbide has both electromagnetic wave absorptivity and thermal conductivity, it will act jointly with the other thermally conductive and electromagnetic absorption particles to enhance both thermal conductivity and electromagnetic absorption to greater values than if it was not present.
Regarding claim 4, 9, 14 and 15, Foster does not explicitly disclose the thermal conductivity and the attenuation of the composition. 
Fujiki (Paragraph 47) teaches that the thermal conductivity for an electromagnetic wave absorbing heat conductive composition is preferably in the range of from 1 to 20 W/mK.  Fujiki teaches example compositions that include sheets that have an attenuation of at least about 9 decibel at a frequency of 1 gigahertz and that the amount of filler should be determined to arrive at a sufficient electromagnetic wave absorption. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of the fillers of Foster to achieve a thermal conductivity in the range of from 1 to 20 W/mK and an attenuation of at least about 9 decibel at a frequency of 1 gigahertz or at a desired frequency, since Fujiki 
Regarding claim 6, given that the tapes of Foster can include layers of conductive support materials within the binder (Paragph 29), the binder material above such a support within the binder can be considered to be an adhesive layer. The use between an EMI shield and a component is an intended use of the absorber. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the gap filling material can be elastomeric (Paragraph 19), it would be able to provide the claimed function.
Alternately, Bunyan (Paragraph 14) teaches that a thin layer of pressure-sensitive adhesive can be coated on one side of the tape to adhere the tape to a structure. 
Regarding claim 11, Foster (Paragraph 26) teaches that the silicone elastomer is constructed from silicone gums crosslinked using a catalyst (cross-linker). The magnetic materials can also include an alloy of iron and nickel (Foster, Paragraph 24).
Regarding claims 12 and 18, Foster (Paragraphs 23-25 and 27) teaches that the thermally conductive particles can be chosen from several of the claimed materials. Foster (Paragraph 24) teaches that the EMI absorbing particles can be ferrites, i.e. more than one ferrite.
Regarding claims 16 and 17, again as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claims 13, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2008/0012103) in view of Fujiki et al. (US 2004/0054029) in view of Bunyan et al. (US 2007/0230131) as applied to claims 1 and 14 above, and further in view of Bright et al. (US 5,241,453).
Regarding claims 13, 19, 23 and 24, as stated above, Foster in view of Fujiki and Bunyan, teaches a thermally-conductive EMI absorber that meets the limitations of claim 1 and 14. Foster (Paragraphs 18 and 20) teaches that a heat dissipater can be secured to an electronic device and can have the EMI absorber attached to the surface between the heat dissipater and the electronic device. This would position the EMI absorber along the inner surface of the heat dissipater. As stated above, the EMI absorber of Foster can be a either a self-adherent gap pad or can have a layer that is considered to be an adhesive layer or as taught by Bunyan can include an additional adhesive layer. Bunyan (Paragraph 28) teaches that the gaps can be between two distinct components, such as heat sink, cold plate, circuit board, housing part, electronic component and the like.
Foster in view of Fujiki does not teach that the attachment is to a frame.
Bright (Column 2, lines 15-34 and Column 3, lines 8-14 and Figures 1-3) teaches a heat sink 18 with a thermal interface between the heat sink and a device attached to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the heat sink of Foster in view of Fujiki to a frame, in order to ensure that the sink is grounded. The sink can be considered to be a lid or cover and there is nothing that would preclude the sink from being removed from the frame.
The use as being compressible against a component on a printed circuit board is an intended use of the shield.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the gap filling material can be elastomeric (Paragraph 19), it would be able to provide the claimed function.

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.
Applicants argue that for the reasons previously set forth in Applicant’s response filed December 22, 2020 and other response filed during prosecution of this application the claims are not obvious over Foster et al. (US 2008/0012103) in view of Fujiki et al. (US 2004/0054029) and for the claimed gap pad embodiment in view of Bunyan et al. 
Applicants set forth teachings from the Specification regarding the synergistic behavior of the absorbers of the instant application. However, as evidenced by the Oxford English Dictionary - synergy definition, the broad meaning of the term (see definition 1) can just mean joint action or cooperation. The instant Specification does not define the terminology “synergistically”, and the Examples do not show the behavior or each component individually and then their combination providing some type of increase greater than their individual effect to meet the definition 2b. Thus, the broader definition will be used.
Applicants argue that Foster does not mention putty. However, the instant Specification does not define the terminology “putty”. As evidenced by the Oxford English Dictionary – putty definition, putty as used in the instant application cannot be plasterer’s putty (definition 1), jeweler’s putty (definition 2) or glazier’s putty (definition 3), since it must be formed form a silicone elastomer. So the more general definition 5 is being used which states any of various materials resembling putty (especially glazier’s putty) and usually having similar uses, but of different composition. Silicone elastomer or silicone pressure sensitive adhesive would have the ability to be used in a manner such as glazier’s putty, and thus, can be considered to be a putty. 
Applicants argue that a tape is not a pad and that Foster and Bunyan both treat tapes and pads as different forms. However, Applicants have not shown in any way that a tape structure formed of a silicone adhesive or elastomer would not meet the structure of a pad. As evidenced by the Oxford English Dictionary - Pad definition, a pad 
Applicants argue that a tape would be considerably thinner than 1 mm. However, Applicants have provided no evidence as to why a tape would necessarily be thinner than 1 mm. Further, while Foster does not explicitly state the thickness of the tape, as set forth in MPEP 2144.04 IV, changes in size or proportion do not necessarily confer patentability to a structure. Also, Bunyan (Paragraphs 10, 14 and 28-29) explains how such tapes are used to fill gaps. Bunyan (Paragraph 29) teaches that such gaps can have a thickness between 0.25 to 3.0 mm.
Applicants’ arguments regarding the dependent claims the same as those for the independent claims addressed above. 
Applicants refiled the Declarations previously filed in this case. However, those declarations are sworn statements for another case, not for the instant application. Further, while the Declarations set forth the statements that Jason L. Strader as a thermal management engineer was unfamiliar with the EMI absorbing properties of silicon carbide and that Paul Francis Dixon as a microwave engineer specializing in absorbers was unfamiliar with the thermal properties of silicon carbide, this only shows their personal knowledge of the subject and is not evidence that this lack of familiarity would be present for all individuals of skill in these arts. Still further, as evidenced by Gutmann et al. (Sintered Silicon Carbide: A New Ceramic Vessel Material for 
Applicants note that the counterpart European and Chinese Patent Applications have issued. However, U.S practice is not limited to the findings of the European Patent Office or the China National Intellectual Property Administration.
Due to amendments to the claims, the rejections under 35 USC 112 from the May 12, 2021 Office Action are withdrawn and replaced with those presented above. All other rejections from that Office Action are maintained as set forth above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



September 16, 2021